 

Exhibit 10.27

 

FRANCESCA’S HOLDINGS CORPORATION

2015 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated as of
___________, 20__ by and between Francesca’s Holdings Corporation, a Delaware
corporation (the “Corporation”), and _______________ (the “Participant”).

 

WITNESSETH

 

WHEREAS, pursuant to the Francesca’s Holdings Corporation 2015 Equity Incentive
Plan (the “Plan”), the Corporation hereby grants to the Participant, effective
as of __________, 20__ (the “Award Date”), a restricted stock award (the
“Award”), upon the terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.    Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

 

2.    Grant. Subject to the terms of this Award Agreement, the Corporation
hereby grants to the Participant an Award with respect to an aggregate of
_______ restricted shares of Common Stock of the Corporation (the “Restricted
Stock”).

 

3.    Vesting. Subject to the terms and conditions of this Award Agreement
(including, without limitation, the terms of Section 8 below), the Award shall
vest, and restrictions (other than those set forth in Section 8.1 of the Plan)
shall lapse, in ______ installments on the ________ anniversaries of the Award
Date. The Board reserves the right to accelerate the vesting of the Restricted
Stock in such circumstances as it, in its sole discretion, deems appropriate and
any such acceleration shall be effective only when set forth in a written
instrument executed by an officer of the Corporation.

 

4.    Continuance of Employment or Service. The vesting schedule requires
continued employment or service through the applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Award Agreement. Employment or service for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Participant to any proportionate vesting or avoid or mitigate a termination
of rights and benefits upon or following a termination of employment or services
as provided in Section 8 below or under the Plan.

 

Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any of its Subsidiaries, interferes in any way with the right of the Corporation
or any of its Subsidiaries at any time to terminate such employment or services,
or affects the right of the Corporation or any of its Subsidiaries to increase
or decrease the Participant’s other compensation or benefits. Nothing in this
Award Agreement, however, is intended to adversely affect any independent
contractual right of the Participant without his or her consent thereto.

 

 1 

 

 

5.    Dividend and Voting Rights. After the Award Date, the Participant shall be
entitled to cash dividends with respect to the shares of Restricted Stock
subject to the Award even though such shares are not vested but shall not be
entitled to voting rights with respect to the shares of Restricted Stock,
provided that such rights to cash dividends shall terminate immediately as to
any shares of Restricted Stock that are forfeited pursuant to Section 8 below;
and provided, further, that the Participant agrees that promptly following any
such forfeiture of the shares of Restricted Stock, the Participant will make a
cash payment to the Company equal to the amount of any cash dividends received
by the Participant in respect of any such unvested, forfeited shares. To the
extent the shares are forfeited after the record date and before the payment
date for a particular dividend, the Participant shall, promptly after the
dividend is paid, make a cash payment to the Company equal to the amount of any
such cash dividend received by the Participant in respect of such forfeited
shares.

 

6.    Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3 or Section 7 of the Plan, neither the Restricted Stock,
nor any interest therein, amount payable in respect thereof, or Restricted
Property (as defined in Section 9 hereof) may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

 

7.    Stock Certificates.

 

(a)          Book Entry Form. The Corporation shall issue the shares of
Restricted Stock subject to the Award either: (a) in certificate form as
provided in Section 7(b) below; or (b) in book entry form, registered in the
name of the Participant with notations regarding the applicable restrictions on
transfer imposed under this Award Agreement.

 

(b)          Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Participant
by the Corporation prior to vesting shall be redelivered to the Corporation to
be held by the Corporation until the restrictions on such shares shall have
lapsed and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend and any other legends the Corporation may determine to be
necessary or advisable to comply with all applicable laws, rules, and
regulations:

 

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Francesca’s Holdings
Corporation. A copy of such Agreement is on file in the office of the Secretary
of Francesca’s Holdings Corporation.”

 

 2 

 

 

(c)          Delivery of Certificates Upon Vesting. Promptly after the vesting
of any shares of Restricted Stock pursuant to Section 3 or Section 8 hereof or
Section 7 of the Plan and the satisfaction of any and all related tax
withholding obligations pursuant to Section 10, the Corporation shall, as
applicable, either remove the notations on any shares of Restricted Stock issued
in book entry form which have vested or deliver to the Participant a certificate
or certificates evidencing the number of shares of Restricted Stock which have
vested (or, in either case, such lesser number of shares as may result after
giving effect to Section 10). The Participant (or the beneficiary or personal
representative of the Participant in the event of the Participant’s death or
disability, as the case may be) shall deliver to the Corporation any
representations or other documents or assurances as the Corporation or its
counsel may determine to be necessary or advisable in order to ensure compliance
with all applicable laws, rules, and regulations with respect to the grant of
the Award and the delivery of shares of Common Stock in respect thereof. The
shares so delivered shall no longer be restricted shares hereunder.

 

(d)          Stock Power; Power of Attorney. Concurrently with the execution and
delivery of this Award Agreement, the Participant shall deliver to the
Corporation an executed stock power in the form attached hereto as Exhibit A, in
blank, with respect to such shares. The Corporation shall not deliver any share
certificates in accordance with this Award Agreement unless and until the
Corporation shall have received such stock power executed by the Participant.
The Participant, by acceptance of the Award, shall be deemed to appoint, and
does so appoint by execution of this Award Agreement, the Corporation and each
of its authorized representatives as the Participant’s attorney(s)-in-fact to
effect any transfer of unvested forfeited shares (or shares otherwise reacquired
by the Corporation hereunder) to the Corporation as may be required pursuant to
the Plan or this Award Agreement and to execute such documents as the
Corporation or such representatives deem necessary or advisable in connection
with any such transfer.

 

8.    Effect of Termination of Employment or Services; Change of Control.

 

(a)          General. Except as expressly provided in Section 8(b), if the
Participant ceases to be employed by or ceases to provide services to the
Corporation or a Subsidiary (the date of such termination of employment or
service is referred to as the Participant’s “Severance Date”), the Participant’s
shares of Restricted Stock (and related Restricted Property as defined in
Section 9 hereof) shall be forfeited to the Corporation to the extent such
shares have not become vested pursuant to Section 3 hereof or Section 7 of the
Plan upon the Severance Date (regardless of the reason for such termination of
employment or service, whether with or without cause, voluntarily or
involuntarily, or due to death or disability). Upon the occurrence of any
forfeiture of shares of Restricted Stock hereunder, such unvested, forfeited
shares and related Restricted Property shall be automatically transferred to the
Corporation as of the Severance Date, without any other action by the
Participant (or the Participant’s beneficiary or personal representative in the
event of the Participant’s death or disability, as applicable). No consideration
shall be paid by the Corporation with respect to such transfer. The Corporation
may exercise its powers under Section 7(d) hereof and take any other action
necessary or advisable to evidence such transfer. The Participant (or the
Participant’s beneficiary or personal representative in the event of the
Participant’s death or disability, as applicable) shall deliver any additional
documents of transfer that the Corporation may request to confirm the transfer
of such unvested, forfeited shares and related Restricted Property to the
Corporation.

 

 3 

 

 

(b)          Certain Terminations in Connection with Change of Control.
Notwithstanding Section 8(a), if a Change of Control (as defined below) occurs
and, in connection with or within twelve (12) months following the Change of
Control, the Participant’s employment or service is terminated by the
Corporation or a Subsidiary without Cause (as defined below) or by the
Participant for Good Reason (as defined below), the shares of Restricted Stock,
to the extent then outstanding and unvested, shall fully vest as of the
Severance Date; provided, however, that such accelerated vesting shall be
subject to the Participant’s providing to the Corporation upon or promptly
following (and in all events within twenty-one (21) days, or such longer period
of time as required by applicable law, following) the Severance Date a
separation agreement which shall contain a valid, executed general release of
claims in a form acceptable to the Corporation, and the Participant’s not
revoking such release within any revocation period provided by applicable law.

 

(c)          Defined Terms. The following definitions shall apply for purposes
of this Award Agreement:

 

(i)          “Cause” with respect to the Participant means the definition of
“Cause” provided in any written employment agreement (or offer letter or similar
written agreement) between the Participant and Corporation or any Subsidiary. 
If the Participant is not covered by such an agreement with the Corporation or a
Subsidiary that defines such term, then “Cause” with respect to the Participant
means that one or more of the following has occurred:  (A) the Participant has
committed a felony or a crime involving moral turpitude (under the laws of the
United States or any relevant state, or a similar crime or offense under the
applicable laws of any relevant foreign jurisdiction); (B) the Participant has
engaged in acts of fraud, dishonesty or other acts of material misconduct in the
course of the Participant’s duties; (C) the Participant’s abuse of narcotics or
alcohol that has or may reasonably cause material harm the Corporation; (D) any
material violation by the Participant of the Corporation’s written policies that
causes material harm to the Company; (E) the Participant’s material failure to
perform or uphold his or her duties and/or his or her material failure to comply
with reasonable directives of the Corporation’s Chief Executive Officer or Board
of Directors, as applicable; or (F) any material breach by the Participant of
this Award Agreement or any other contract the Participant is a party to with
the Corporation or any Subsidiary.

 

(ii)         “Change of Control” means any of the following:

 

(a)          The dissolution or liquidation of the Corporation, other than in
the context of a Business Combination that does not constitute a Change in
Control Event under paragraph (c) below;

 

(b)          The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (a “Person”)) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of 50% or more of either (1) the then-outstanding shares of
common stock of the Corporation (the “Outstanding Company Common Stock”) or (2)
the combined voting power of the then-outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this paragraph (b), the following acquisitions shall not constitute a Change
of Control; (A) any acquisition directly from the Corporation, (B) any
acquisition by the Corporation, (C) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Corporation or any of its
affiliates or a successor to the Corporation or any of its affiliates, (D) any
acquisition by any entity pursuant to a Business Combination, or (E) any
acquisition by a Person described in and satisfying the conditions of Rule
13d-1(b) promulgated under the Exchange Act; or

 

 4 

 

 

(c)          Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Corporation or
any Subsidiary, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation’s assets directly or
through one or more subsidiaries (a “Parent”)), and (2) no Person (excluding any
individual or entity described in clauses (C) or (E) of paragraph (b) above)
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
50% existed prior to the Business Combination.

 

(iii)        “Good Reason” with respect to the Participant means the definition
of “Good Reason” provided in any written employment agreement (or offer letter
or similar written agreement) between the Participant and Corporation or any
Subsidiary.  If the Participant is not covered by such an agreement with the
Corporation or a Subsidiary that defines such term, then “Good Reason” with
respect to the Participant means the occurrence (without the Participant’s
consent) of any one or more of the following conditions: (A) a material
diminution in the Participant’s rate of base salary; (B) a material diminution
in the Participant’s authority, duties, or responsibilities; (C) a material
change in the geographic location of the Participant’s principal office with the
Corporation (for this purpose, in no event shall a relocation of such office to
a new location that is not more than fifty (50) miles from the current location
of the Corporation’s executive offices constitute a “material change”); or (D) a
material breach by the Corporation of this Award Agreement; provided, however,
that any such condition or conditions, as applicable, shall not constitute Good
Reason unless both (x) the Participant provides written notice to the
Corporation of the condition claimed to constitute Good Reason within sixty (60)
days of the initial existence of such condition(s) (such notice to be delivered
in accordance with Section 11), and (y) the Corporation fails to remedy such
condition(s) within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of the Participant’s
employment with the Corporation shall not constitute a termination for Good
Reason unless such termination occurs not more than one hundred and twenty (120)
days following the initial existence of the condition claimed to constitute Good
Reason.

 

 5 

 

 

9.    Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator shall make adjustments in accordance with such section in the
number and kind of securities that may become vested under the Award. If any
adjustment shall be made under Section 7.1 of the Plan or an event described in
Section 7.2 of the Plan shall occur and the shares of Restricted Stock are not
fully vested upon such event or prior thereto, the restrictions applicable to
such shares of Restricted Stock shall continue in effect with respect to any
consideration, property or other securities (the “Restricted Property” and, for
the purposes of this Award Agreement, “Restricted Stock” shall include
“Restricted Property”, unless the context otherwise requires) received in
respect of such Restricted Stock. Such Restricted Property shall vest at such
times and in such proportion as the shares of Restricted Stock to which the
Restricted Property is attributable vest, or would have vested pursuant to the
terms hereof if such shares of Restricted Stock had remained outstanding. To the
extent that the Restricted Property includes any cash (other than regular cash
dividends), such cash shall be invested, pursuant to policies established by the
Administrator, in interest bearing, FDIC-insured (subject to applicable
insurance limits) deposits of a depository institution selected by the
Administrator, the earnings on which shall be added to and become a part of the
Restricted Property.

 

10.  Tax Withholding. Subject to Section 8.1 of the Plan, upon any vesting of
the Restricted Stock, the Corporation shall automatically withhold and reacquire
the appropriate number of whole shares of Restricted Stock, valued at their then
fair market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such vesting at the minimum applicable withholding rates. In the event that the
Corporation cannot satisfy such withholding obligations by withholding and
reacquiring shares of Restricted Stock, or in the event that the Participant
makes or has made an election pursuant to Section 83(b) of the Code or the
occurrence of any other withholding event with respect to the Award, the
Corporation (or a Subsidiary) shall be entitled to require a cash payment by or
on behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to such vesting of any Restricted Stock or such Section
83(b) election or other withholding event.

 

11.  Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

 

 6 

 

 

12.  Plan. The Award and all rights of the Participant under this Award
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 

13.  Entire Agreement. This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan may be amended pursuant to Section 8.6 of the Plan. This Award Agreement
may be amended by the Board from time to time. Any such amendment must be in
writing and signed by the Corporation. Any such amendment that materially and
adversely affects the Participant’s rights under this Award Agreement requires
the consent of the Participant in order to be effective with respect to the
Award. The Corporation may, however, unilaterally waive any provision hereof in
writing to the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

14.  Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

15.  Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

16.  Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

 

17.  Clawback Policy. The Restricted Stock is subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Restricted
Stock or other cash or property received with respect to the Restricted Stock
(including any value received from a disposition of the Restricted Stock).

 

18.  Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM AGAINST OUT OF
OR RELATING TO THE PLAN OR THIS RESTRICTED STOCK AWARD AGREEMENT (INCLUDING
THESE TERMS).

 

 7 

 

 

19.  No Advice Regarding Grant. The Participant is hereby advised to consult
with his or her own tax, legal and/or investment advisors with respect to any
advice the Participant may determine is needed or appropriate with respect to
the Restricted Stock (including, without limitation, to determine the foreign,
state, local, estate and/or gift tax consequences with respect to the Award, the
advantages and disadvantages of making an election under Section 83(b) of the
Code with respect to the Award, and the process and requirements for such an
election). Neither the Corporation nor any of its officers, directors,
affiliates or advisors makes any representation (except for the terms and
conditions expressly set forth in this Award Agreement) or recommendation with
respect to the Award or the making an election under Section 83(b) of the Code
with respect to the Award. In the event the Participant desires to make an
election under Section 83(b) of the Code with respect to the Award, it is the
Participant’s sole responsibility to do so timely. Except for the withholding
rights set forth in Section 10 above, the Participant is solely responsible for
any and all tax liability that may arise with respect to the Award.

 

[Remainder of page intentionally left blank]

 

 8 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

 

  FRANCESCA’S HOLDINGS CORPORATION,   a Delaware corporation         By:  

 

  Print Name:  

 

  Its:  

 

  PARTICIPANT           Signature       Print Name

 

 9 

 

 

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Restricted Stock Award
Agreement by Francesca’s Holdings Corporation, I, _____________________________,
the spouse of the Participant therein named, do hereby join with my spouse in
executing the foregoing Restricted Stock Award Agreement and do hereby agree to
be bound by all of the terms and provisions thereof and of the Plan.

 

Dated: _____________, 20__

 

      Signature of Spouse           Print Name

 

 10 

 

 

EXHIBIT A

 

STOCK POWER

 

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
between Francesca’s Holdings Corporation, a Delaware corporation (the
“Corporation”), and the individual named below (the “Individual”) dated as of
_____________, 20__, the Individual, hereby sells, assigns and transfers to the
Corporation, an aggregate ________ shares of Common Stock of the Corporation,
standing in the Individual’s name on the books of the Corporation and
represented by stock certificate number(s)
_____________________________________________ to which this instrument is
attached, and hereby irrevocably constitutes and appoints _________________
____________________________________ as his or her attorney in fact and agent to
transfer such shares on the books of the Corporation, with full power of
substitution in the premises.

 

Dated _____________, ________

 

      Signature       Print Name

 

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Restricted Stock Award Agreement without
requiring additional signatures on the part of the Individual.)

 

 

